Title: the Marquis of Carmarthen to John Adams, 9 Dec. 1785
From: Carmarthen, the Marquis of
To: Adams, John


          
            
              Sir,
            
            

              St. James’s,

               Decr. 9th. 1785.
            
          

          I did not fail to lay before the King the Letter You did me the
            Honour to write to me relative to the Conduct of Captain Stanhope of His Majesty’s Ship
            the Mercury, at Boston, with the Resolutions of the Congress of the United States
            inclosed therein, as well as your Memorial claiming the Release of such American Seamen
            as are detained in His Majesty’s Service; and His Majesty having directed me to transmit
            these Papers to the Lords of the Admiralty, for their Consideration and Opinion, as to
            what Orders it might be proper to give thereupon, I send You inclosed a Copy of the
            Letter I have received from their Lordships on these Subjects, which I hope will
            convince You that every possible Attention has been paid to your Representations upon
            these Points.
          I have the Honour to be, / Sir, / Your most obedient / humble
            Servant.

          
            
              Carmarthen
            
          
        